973 A.2d 415 (2009)
Jeanelle Antionette TONEY
v.
CHESTER COUNTY HOSPITAL, the Chester County Hospital Foundation, Inc., Maheep Goyal, M.D., East Marshall Street Radiology, the University of Pennsylvania d/b/a the University of Pennsylvania Health System a/k/a the Clinical Practices of the University of Pennsylvania a/k/a Hospital of the University of Pennsylvania, and the Trustees of the University of Pennsylvania.
Petition of Chester County Hospital and Chester County Hospital Foundation, Inc.
Jeanelle Antionette Toney
v.
Chester County Hospital, the Chester County Hospital Foundation, Inc., Maheep Goyal, M.D., East Marshall Street Radiology, the University of Pennsylvania d/b/a the University of Pennsylvania Health System a/k/a The Clinical Practices of the University of Pennsylvania a/k/a Hospital of the University of Pennsylvania, and the Trustees of the University of Pennsylvania.
Petition of Maheep Goyal, M.D., the University of Pennsylvania d/b/a the University of Pennsylvania Health System a/k/a the Clinical Practices of the University of Pennsylvania a/k/a Hospital of the University of Pennsylvania, and the Trustees of the University of Pennsylvania.
Nos. 813 MAL 2008, 814 MAL 2008.
Supreme Court of Pennsylvania.
June 3, 2009.


*416 ORDER

PER CURIAM.
AND NOW, this 3rd day of June, 2009, the Petitions for Allowance of Appeal are GRANTED. The issue, consolidated and rephrased for clarity, is:
Whether the Superior Court erred in finding a cause of action for negligent infliction of emotional distress exists where emotional distress results from the negligent breach of a contractual or fiduciary duty, absent a physical impact or injury.
Justice TODD did not participate in the consideration or decision of this matter.